Atkinson, J.
The determination of this case depended entirely upon the opinion entertained by the jury of conflicting evidence. This being so, and the evidence for the plaintiff being amply sufficient to warrant the verdict in his favor, and that verdict having been approved by the trial judge, this court, as it has heretofore announced in cases without number, will not reverse the judgment overruling the motion for a new trial, based on the general grounds that the verdict was contrary to law and evidence. Judgment affirmed.